DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flagle (US 9492130).
Regarding claim 1, Flagle teaches a system for analysis of biopsy samples comprising a multi-compartment tissue sample cassette (242) comprising a tracking element; (Refer to Col. 8, Lines 21-28) at least one imaging device (521) configured to obtain images of tissue samples positioned within respective compartments of the multi-compartment tissue sample cassette;  tracking element reader associated with the at least one imaging device and configured to read information from the tracking element of the multi-compartment tissue sample cassette; (Refer to Col. 8, Lines 21-28) and a processor associated with the at least one imaging device and the tracking element reader, the processor in communication with memory configured to store the images of the tissue samples, wherein the processor is programmed to recognize the tissue samples and to determine and provide gross measurements for the tissue samples based on the images of the tissue samples obtained with the at least one imaging device.  (Refer to Col. 10, Lines 14-44)
Regarding claim 2, the processor is configured to accept information associated with the tracking element of the multi-compartment tissue sample cassette, the tracking element being read by the tracking element reader. (Refer to Col. 10, Lines 14-44)
Regarding claim 3, the processor is configured to process information associated with records stored in a data storage unit.  (Refer to Figure 8b)
Regarding 4, the gross measurements provided by the processor include at least one of height, length, or area of the tissue samples.  (Refer to Col. 16, Lines 60-68)
Regarding claim 5, Flagle teaches supporting tissue samples with a multi-compartment tissue sample cassette (242); acquiring at least one image of the tissue samples utilizing an imaging device; and determining gross measurements of the tissue samples using a processor programmed to recognize the tissue samples from the at least one image and to provide the gross measurements based on the at least one image. (Refer to Col. 10, Lines 14-44)
Regarding claim 6, linking the acquired at least one image and the gross measurements with records using a tracking element reader configured to recognize a tracking element associated with the multi- compartment tissue sample cassette. (Refer to Col. 8, Lines 21-28)
Regarding claim 7, transporting the tissue samples with the tissue sample cassette to a pathology laboratory without the tissue samples being suspended in a fluid. (Refer to Col. 2, Lines 1-15)
Regarding claim 8, acquiring at least one image of the tissue samples utilizing the imaging device comprises acquiring a plurality of images of the tissue samples with at least one camera.  (Refer to Figure 8)
Regarding claim 9, determining gross measurements of the tissue samples utilizing a processor comprises using the processor to recognize tissue samples based on the acquired images and based at least in part on information stored in a data storage unit. (Refer to Figure 8)
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798